Title: To George Washington from Brigadier General John Armstrong, 8 April 1777
From: Armstrong, John
To: Washington, George



Dear General
Philadelphia 8th April 1777

The bearer Mr Saml Kersley is One under the Nomination of a Captain in the minute I left yr Excely an assiduous & every way well disposed Young man—who after laying out what money he had of his Own in recruiting & coming to this City to be replenished (for which I thought my Certificate expressly grounded on your Authority wou’d have been Sufficient) Congress will not grant nor admit a Shilling until your Warrt to the pay master General is produced—they say they don’t doubt the Certificate, but can’t deviate from a certain resolve, so that altho’ the Substance be here & moral certainty of the fact, the want of form must Stop the Service & Subject the Young Man to a journey of near two hundred miles extraordinary—but I wish not to complain—His going up will I hope prevent the same disappointment happening to the Other three Gentn who no doubt may soon be expected here on the Same errand, as of the remaining three also, I hope Your Warrt will make particular mention. Here give me leave to correct a mistake which might otherwise happen—Mr David Aspey (the first in yr list) has wrote me he cannot accept, but I guarded this at the first, by sending a Seperate proposal to Mr John Wilkins, who does accept and has raised about twenty Men, so that Aspey must be erazed & Wilkins inserted—Whether you will think proper at this time to give Mr Kersley his Commission & Send with him those of the Others I must submit.
Notwithstanding the prevailing Sentiment here—the N. River & a junction &c. I cannot fully divest myself of a different Object, and the advantages they may propose by being first Over & gaining the Dellaware. I am with perfect respect yr Excellencys Affectionate humbl. Servt

John Armstrong


Shou’d Mr Kersley to Save the journey rather think of letting this go by the first Express as Congress have proposed—The Warrant as early as possible inclosed to the President will be equal.


J:A:
